Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him of burglary in the second degree and petit larceny, arguing that he was denied a fair trial by prosecutorial misconduct. To the extent that defendant’s arguments are preserved, we find them lacking in merit (cf., People v Mott, 94 AD2d 415). To the extent that they are unpreserved, we decline to reach them in the interest of justice (CPL 470.15 [6] [a]). (Appeal from judgment of Monroe County Court, Marks, J.—burglary, second degree.) Present—Dillon, P. J., Boomer, Pine, Davis and Lowery, JJ.